Prospectus Supplement August 1, 2016 Putnam RetirementReady ® Funds Prospectus dated November 30, 2015 Effective September 1, 2016, in the Fund summaries section, for each fund listed below, the sub-sections Annual fund operating expenses and Example in the section Fees and expenses will be deleted in their entirety and replaced as indicated below: Putnam RetirementReady 2060 Fund Annual fund operating expenses (expenses you pay each year as a percentage of the value of your investment) Distribu- Total Total annual tion and Acquired annual fund operating Manage- service fund fees fund Expense expenses Share ment (12b-1) Other and operating reimburse- after expense class fees fees expenses expenses @ expenses ment # reimbursement Class A 0.00% 0.25% 0.78% 0.64% 1.67% (0.66)% 1.01% Class B 0.00% 1.00% 0.78% 0.64% 2.42% (0.66)% 1.76% Class C 0.00% 1.00% 0.78% 0.64% 2.42% (0.66)% 1.76% Class M 0.00% 0.75% 0.78% 0.64% 2.17% (0.66)% 1.51% Class R 0.00% 0.50% 0.78% 0.64% 1.92% (0.66)% 1.26% Class Y 0.00% N/A 0.78% 0.64% 1.42% (0.66)% 0.76% * Applies only to certain redemptions of shares bought with no initial sales charge. ** This charge is phased out over six years. *** This charge is eliminated after one year. Other expenses are based on estimated amounts for the current fiscal year. Restated to reflect current fees resulting from a change to the fund’s investor servicing arrangements effective September 1, 2016. @ Restated to reflect (1) current fees resulting from a change in the fund’s and the underlying funds’ investor servicing arrangements; and (2) investment by the fund in class G shares of Putnam Government Money Market Fund and class P shares of the other underlying funds. # Reflects Putnam Investment Management, LLC’s contractual obligation to limit certain fund expenses through 11/30/16. This obligation may be modified or discontinued only with approval of the Board of Trustees. Example The following hypothetical example is intended to help you compare the cost of investing in the fund with the cost of investing in other funds. It assumes that you invest $10,000 in the fund for the time periods indicated and then, except as indicated, redeem all your shares at the end of those periods. It assumes a 5% return on your investment each year and that the fund’s operating expenses remain the same. Only the first year of each period in the example takes into account the expense reimbursement described above. Your actual costs may be higher or lower. Share class 1 year 3 years Class A $672 $898 Class B $679 $875 Class B (no redemption) $179 $575 Class C $279 $575 Class C (no redemption) $179 $575 Class M $498 $831 Class R $128 $421 Class Y $78 $264 Putnam RetirementReady 2055 Fund Annual fund operating expenses (expenses you pay each year as a percentage of the value of your investment) Distribu- Total Total annual tion and Acquired annual Expense fund operating service fund fees fund reim- expenses Share Manage- (12b-1) Other and operating burse- after expense class ment fees fees expenses expenses @ expenses ment # reimbursement Class A 0.00% 0.25% 2.30% 0.64% 3.19% (2.09)% 1.10% Class B 0.00% 1.00% 2.30% 0.64% 3.94% (2.09)% 1.85% Class C 0.00% 1.00% 2.30% 0.64% 3.94% (2.09)% 1.85% Class M 0.00% 0.75% 2.30% 0.64% 3.69% (2.09)% 1.60% Class R 0.00% 0.50% 2.30% 0.64% 3.44% (2.09)% 1.35% Class Y 0.00% N/A 2.30% 0.64% 2.94% (2.09)% 0.85% * Applies only to certain redemptions of shares bought with no initial sales charge. ** This charge is phased out over six years. *** This charge is eliminated after one year. Restated to reflect current fees resulting from a change to the fund’s investor servicing arrangements effective September 1, 2016. @ Restated to reflect (1) current fees resulting from a change in the fund’s and the underlying funds’ investor servicing arrangements; and (2) investment by the fund in class G shares of Putnam Government Money Market Fund and class P shares of the other underlying funds. # Reflects Putnam Investment Management, LLC’s contractual obligation to limit certain fund expenses through 11/30/16. This obligation may be modified or discontinued only with approval of the Board of Trustees. Example The following hypothetical example is intended to help you compare the cost of investing in the fund with the cost of investing in other funds. It assumes that you invest $10,000 in the fund for the time periods indicated and then, except as indicated, redeem all your shares at the end of those periods. It assumes a 5% return on your investment each year and that the fund’s operating expenses remain the same. Only the first year of each period in the example takes into account the expense reimbursement described above. Your actual costs may be higher or lower. Share class 1 year 3 years 5 years 10 years Class A $681 $1,317 $1,976 $3,732 Class B $688 $1,309 $2,048 $3,862 Class B (no redemption) $188 $1,009 $1,848 $3,862 Class C $288 $1,009 $1,848 $4,025 Class C (no redemption) $188 $1,009 $1,848 $4,025 Class M $507 $1,253 $2,019 $4,023 Class R $137 $862 $1,609 $3,581 Class Y $87 $712 $1,363 $3,112 Putnam RetirementReady 2050 Fund Annual fund operating expenses (expenses you pay each year as a percentage of the value of your investment) Distribu- Total Total annual tion and Acquired annual fund operating service fund fees fund Expense expenses Share Manage- (12b-1) Other and operating reimburse- after expense class ment fees fees expenses expenses @ expenses ment # reimbursement Class A 0.00% 0.25% 0.69% 0.65% 1.59% (0.46)% 1.13% Class B 0.00% 1.00% 0.69% 0.65% 2.34% (0.46)% 1.88% Class C 0.00% 1.00% 0.69% 0.65% 2.34% (0.46)% 1.88% Class M 0.00% 0.75% 0.69% 0.65% 2.09% (0.46)% 1.63% Class R 0.00% 0.50% 0.69% 0.65% 1.84% (0.46)% 1.38% Class Y 0.00% N/A 0.69% 0.65% 1.34% (0.46)% 0.88% * Applies only to certain redemptions of shares bought with no initial sales charge. ** This charge is phased out over six years. *** This charge is eliminated after one year. Restated to reflect current fees resulting from a change to the fund’s investor servicing arrangements effective September 1, 2016. @ Restated to reflect (1) current fees resulting from a change in the fund’s and the underlying funds’ investor servicing arrangements; and (2) investment by the fund in class G shares of Putnam Government Money Market Fund and class P shares of the other underlying funds. # Reflects Putnam Investment Management, LLC’s contractual obligation to limit certain fund expenses through 11/30/16. This obligation may be modified or discontinued only with approval of the Board of Trustees. Example The following hypothetical example is intended to help you compare the cost of investing in the fund with the cost of investing in other funds. It assumes that you invest $10,000 in the fund for the time periods indicated and then, except as indicated, redeem all your shares at the end of those periods. It assumes a 5% return on your investment each year and that the fund’s operating expenses remain the same. Only the first year of each period in the example takes into account the expense reimbursement described above. Your actual costs may be higher or lower. Share class 1 year 3 years 5 years 10 years Class A $684 $1,006 $1,350 $2,319 Class B $691 $986 $1,409 $2,453 Class B (no redemption) $191 $686 $1,209 $2,453 Class C $291 $686 $1,209 $2,641 Class C (no redemption) $191 $686 $1,209 $2,641 Class M $510 $939 $1,394 $2,651 Class R $140 $534 $953 $2,121 Class Y $90 $379 $690 $1,573 Putnam RetirementReady 2045 Fund Annual fund operating expenses (expenses you pay each year as a percentage of the value of your investment) Distribu- Total Total annual tion and Acquired annual fund operating service fund fees fund Expense expenses Share Manage- (12b-1) Other and operating reimburse- after expense class ment fees fees expenses expenses @ expenses ment # reimbursement Class A 0.00% 0.25% 0.56% 0.66% 1.47% (0.36)% 1.11% Class B 0.00% 1.00% 0.56% 0.66% 2.22% (0.36)% 1.86% Class C 0.00% 1.00% 0.56% 0.66% 2.22% (0.36)% 1.86% Class M 0.00% 0.75% 0.56% 0.66% 1.97% (0.36)% 1.61% Class R 0.00% 0.50% 0.56% 0.66% 1.72% (0.36)% 1.36% Class Y 0.00% N/A 0.56% 0.66% 1.22% (0.36)% 0.86% * Applies only to certain redemptions of shares bought with no initial sales charge. ** This charge is phased out over six years. *** This charge is eliminated after one year. Restated to reflect current fees resulting from a change to the fund’s investor servicing arrangements effective September 1, 2016. @ Restated to reflect (1) current fees resulting from a change in the fund’s and the underlying funds’ investor servicing arrangements; and (2) investment by the fund in class G shares of Putnam Government Money Market Fund and class P shares of the other underlying funds. # Reflects Putnam Investment Management, LLC’s contractual obligation to limit certain fund expenses through 11/30/16. This obligation may be modified or discontinued only with approval of the Board of Trustees. Example The following hypothetical example is intended to help you compare the cost of investing in the fund with the cost of investing in other funds. It assumes that you invest $10,000 in the fund for the time periods indicated and then, except as indicated, redeem all your shares at the end of those periods. It assumes a 5% return on your investment each year and that the fund’s operating expenses remain the same. Only the first year of each period in the example takes into account the expense reimbursement described above. Your actual costs may be higher or lower. Share class 1 year 3 years 5 years 10 years Class A $682 $980 $1,299 $2,202 Class B $689 $960 $1,357 $2,336 Class B (no redemption) $189 $660 $1,157 $2,336 Class C $289 $660 $1,157 $2,526 Class C (no redemption) $189 $660 $1,157 $2,526 Class M $508 $913 $1,343 $2,537 Class R $138 $507 $900 $2,000 Class Y $88 $352 $636 $1,445 Putnam RetirementReady 2040 Fund Annual fund operating expenses (expenses you pay each year as a percentage of the value of your investment) Distribu- Total Total annual tion and Acquired annual fund operating service fund fees fund Expense expenses Share Manage- (12b-1) Other and operating reimburse- after expense class ment fees fees expenses expenses @ expenses ment # reimbursement Class A 0.00% 0.25% 0.45% 0.67% 1.37% (0.23)% 1.14% Class B 0.00% 1.00% 0.45% 0.67% 2.12% (0.23)% 1.89% Class C 0.00% 1.00% 0.45% 0.67% 2.12% (0.23)% 1.89% Class M 0.00% 0.75% 0.45% 0.67% 1.87% (0.23)% 1.64% Class R 0.00% 0.50% 0.45% 0.67% 1.62% (0.23)% 1.39% Class Y 0.00% N/A 0.45% 0.67% 1.12% (0.23)% 0.89% * Applies only to certain redemptions of shares bought with no initial sales charge. ** This charge is phased out over six years. *** This charge is eliminated after one year. Restated to reflect current fees resulting from a change to the fund’s investor servicing arrangements effective September 1, 2016. @ Restated to reflect (1) current fees resulting from a change in the fund’s and the underlying funds’ investor servicing arrangements; and (2) investment by the fund in class G shares of Putnam Government Money Market Fund and class P shares of the other underlying funds. # Reflects Putnam Investment Management, LLC’s contractual obligation to limit certain fund expenses through 11/30/16. This obligation may be modified or discontinued only with approval of the Board of Trustees. Example The following hypothetical example is intended to help you compare the cost of investing in the fund with the cost of investing in other funds. It assumes that you invest $10,000 in the fund for the time periods indicated and then, except as indicated, redeem all your shares at the end of those periods. It assumes a 5% return on your investment each year and that the fund’s operating expenses remain the same. Only the first year of each period in the example takes into account the expense reimbursement described above. Your actual costs may be higher or lower. Share class 1 year 3 years 5 years 10 years Class A $685 $963 $1,261 $2,108 Class B $692 $942 $1,318 $2,242 Class B (no redemption) $192 $642 $1,118 $2,242 Class C $292 $642 $1,118 $2,434 Class C (no redemption) $192 $642 $1,118 $2,434 Class M $511 $896 $1,305 $2,446 Class R $142 $489 $860 $1,903 Class Y $91 $333 $595 $1,343 Putnam RetirementReady 2035 Fund Annual fund operating expenses (expenses you pay each year as a percentage of the value of your investment) Distribu- Total Total annual tion and Acquired annual fund operating Manage- service fund fees fund Expense expenses Share ment (12b-1) Other and operating reimburse- after expense class fees fees expenses expenses @ expenses ment # reimbursement Class A 0.00% 0.25% 0.42% 0.67% 1.34% (0.22)% 1.12% Class B 0.00% 1.00% 0.42% 0.67% 2.09% (0.22)% 1.87% Class C 0.00% 1.00% 0.42% 0.67% 2.09% (0.22)% 1.87% Class M 0.00% 0.75% 0.42% 0.67% 1.84% (0.22)% 1.62% Class R 0.00% 0.50% 0.42% 0.67% 1.59% (0.22)% 1.37% Class Y 0.00% N/A 0.42% 0.67% 1.09% (0.22)% 0.87% * Applies only to certain redemptions of shares bought with no initial sales charge. ** This charge is phased out over six years. *** This charge is eliminated after one year. Restated to reflect current fees resulting from a change to the fund’s investor servicing arrangements effective September 1, 2016. @ Restated to reflect (1) current fees resulting from a change in the fund’s and the underlying funds’ investor servicing arrangements; and (2) investment by the fund in class G shares of Putnam Government Money Market Fund and class P shares of the other underlying funds. # Reflects Putnam Investment Management, LLC’s contractual obligation to limit certain fund expenses through 11/30/16. This obligation may be modified or discontinued only with approval of the Board of Trustees. Example The following hypothetical example is intended to help you compare the cost of investing in the fund with the cost of investing in other funds. It assumes that you invest $10,000 in the fund for the time periods indicated and then, except as indicated, redeem all your shares at the end of those periods. It assumes a 5% return on your investment each year and that the fund’s operating expenses remain the same. Only the first year of each period in the example takes into account the expense reimbursement described above. Your actual costs may be higher or lower. Share class 1 year 3 years 5 years 10 years Class A $683 $955 $1,247 $2,077 Class B $690 $934 $1,304 $2,211 Class B (no redemption) $190 $634 $1,104 $2,211 Class C $290 $634 $1,104 $2,403 Class C (no redemption) $190 $634 $1,104 $2,403 Class M $509 $888 $1,291 $2,416 Class R $139 $480 $845 $1,871 Class Y $89 $325 $580 $1,309 Putnam RetirementReady 2030 Fund Annual fund operating expenses (expenses you pay each year as a percentage of the value of your investment) Distribu- Total Total annual tion and Acquired annual fund operating Manage- service fund fees fund Expense expenses Share ment (12b-1) Other and operating reimburse- after expense class fees fees expenses expenses @ expenses ment # reimbursement Class A 0.00% 0.25% 0.39% 0.64% 1.28% (0.17)% 1.11% Class B 0.00% 1.00% 0.39% 0.64% 2.03% (0.17)% 1.86% Class C 0.00% 1.00% 0.39% 0.64% 2.03% (0.17)% 1.86% Class M 0.00% 0.75% 0.39% 0.64% 1.78% (0.17)% 1.61% Class R 0.00% 0.50% 0.39% 0.64% 1.53% (0.17)% 1.36% Class Y 0.00% N/A 0.39% 0.64% 1.03% (0.17)% 0.86% * Applies only to certain redemptions of shares bought with no initial sales charge. ** This charge is phased out over six years. *** This charge is eliminated after one year. Restated to reflect current fees resulting from a change to the fund’s investor servicing arrangements effective September 1, 2016. @ Restated to reflect (1) current fees resulting from a change in the fund’s and the underlying funds’ investor servicing arrangements; and (2) investment by the fund in class G shares of Putnam Government Money Market Fund and class P shares of the other underlying funds. # Reflects Putnam Investment Management, LLC’s contractual obligation to limit certain fund expenses through 11/30/16. This obligation may be modified or discontinued only with approval of the Board of Trustees. Example The following hypothetical example is intended to help you compare the cost of investing in the fund with the cost of investing in other funds. It assumes that you invest $10,000 in the fund for the time periods indicated and then, except as indicated, redeem all your shares at the end of those periods. It assumes a 5% return on your investment each year and that the fund’s operating expenses remain the same. Only the first year of each period in the example takes into account the expense reimbursement described above. Your actual costs may be higher or lower. Share class 1 year 3 years 5 years 10 years Class A $682 $942 $1,222 $2,017 Class B $689 $920 $1,277 $2,152 Class B (no redemption) $189 $620 $1,077 $2,152 Class C $289 $620 $1,077 $2,345 Class C (no redemption) $189 $620 $1,077 $2,345 Class M $508 $875 $1,265 $2,358 Class R $138 $467 $818 $1,809 Class Y $88 $311 $552 $1,244 Putnam RetirementReady 2025 Fund Annual fund operating expenses (expenses you pay each year as a percentage of the value of your investment) Distribu- Total Total annual tion and Acquired annual fund operating Manage- service fund fees fund Expense expenses Share ment (12b-1) Other and operating reimburse- after expense class fees fees expenses expenses @ expenses ment # reimbursement Class A 0.00% 0.25% 0.40% 0.61% 1.26% (0.20)% 1.06% Class B 0.00% 1.00% 0.40% 0.61% 2.01% (0.20)% 1.81% Class C 0.00% 1.00% 0.40% 0.61% 2.01% (0.20)% 1.81% Class M 0.00% 0.75% 0.40% 0.61% 1.76% (0.20)% 1.56 Class R 0.00% 0.50% 0.40% 0.61% 1.51% (0.20)% 1.31% Class Y 0.00% N/A 0.40% 0.61% 1.01% (0.20)% 0.81% * Applies only to certain redemptions of shares bought with no initial sales charge. ** This charge is phased out over six years. *** This charge is eliminated after one year. Restated to reflect current fees resulting from a change to the fund’s investor servicing arrangements effective September 1, 2016. @ Restated to reflect (1) current fees resulting from a change in the fund’s and the underlying funds’ investor servicing arrangements; and (2) investment by the fund in class G shares of Putnam Government Money Market Fund and class P shares of the other underlying funds. # Reflects Putnam Investment Management, LLC’s contractual obligation to limit certain fund expenses through 11/30/16. This obligation may be modified or discontinued only with approval of the Board of Trustees. Example The following hypothetical example is intended to help you compare the cost of investing in the fund with the cost of investing in other funds. It assumes that you invest $10,000 in the fund for the time periods indicated and then, except as indicated, redeem all your shares at the end of those periods. It assumes a 5% return on your investment each year and that the fund’s operating expenses remain the same. Only the first year of each period in the example takes into account the expense reimbursement described above. Your actual costs may be higher or lower. Share class 1 year 3 years 5 years 10 years Class A $677 $933 $1,209 $1,993 Class B $684 $911 $1,264 $2,128 Class B (no redemption) $184 $611 $1,064 $2,128 Class C $284 $611 $1,064 $2,322 Class C (no redemption) $184 $611 $1,064 $2,322 Class M $503 $866 $1,253 $2,335 Class R $133 $458 $805 $1,784 Class Y $83 $302 $538 $1,218 Putnam RetirementReady 2020 Fund Annual fund operating expenses (expenses you pay each year as a percentage of the value of your investment) Distribu- Total Total annual tion and Acquired annual fund operating Manage- service fund fees fund Expense expenses Share ment (12b-1) Other and operating reimburse- after expense class fees fees expenses expenses @ expenses ment # reimbursement Class A 0.00% 0.25% 0.40% 0.60% 1.25% (0.18)% 1.07% Class B 0.00% 1.00% 0.40% 0.60% 2.00% (0.18)% 1.82% Class C 0.00% 1.00% 0.40% 0.60% 2.00% (0.18)% 1.82% Class M 0.00% 0.75% 0.40% 0.60% 1.75% (0.18)% 1.57% Class R 0.00% 0.50% 0.40% 0.60% 1.50% (0.18)% 1.32% Class Y 0.00% N/A 0.40% 0.60% 1.00% (0.18)% 0.82% * Applies only to certain redemptions of shares bought with no initial sales charge. ** This charge is phased out over six years. *** This charge is eliminated after one year. Restated to reflect current fees resulting from a change to the fund’s investor servicing arrangements effective September 1, 2016. @ Restated to reflect (1) current fees resulting from a change in the fund’s and the underlying funds’ investor servicing arrangements; and (2) investment by the fund in class G shares of Putnam Government Money Market Fund and class P shares of the other underlying funds. # Reflects Putnam Investment Management, LLC’s contractual obligation to limit certain fund expenses through 11/30/16. This obligation may be modified or discontinued only with approval of the Board of Trustees. Example The following hypothetical example is intended to help you compare the cost of investing in the fund with the cost of investing in other funds. It assumes that you invest $10,000 in the fund for the time periods indicated and then, except as indicated, redeem all your shares at the end of those periods. It assumes a 5% return on your investment each year and that the fund’s operating expenses remain the same. Only the first year of each period in the example takes into account the expense reimbursement described above. Your actual costs may be higher or lower. Share class 1 year 3 years 5 years 10 years Class A $678 $932 $1,206 $1,984 Class B $685 $910 $1,261 $2,119 Class B (no redemption) $185 $610 $1,061 $2,119 Class C $285 $610 $1,061 $2,313 Class C (no redemption) $185 $610 $1,061 $2,313 Class M $504 $865 $1,249 $2,326 Class R $134 $456 $801 $1,775 Class Y $84 $300 $535 $1,208 Putnam Retirement Income Fund Lifestyle 1 Annual fund operating expenses (expenses you pay each year as a percentage of the value of your investment) Distribu- Total Total annual tion and Acquired annual fund operating Manage- service fund fees fund Expense expenses Share ment (12b-1) Other and operating reimburse- after expense class fees fees expenses expenses @ expenses ment # reimbursement Class A 0.00% 0.25% 0.61% 0.58% 1.44% (0.43)% 1.01% Class B 0.00% 1.00% 0.61% 0.58% 2.19% (0.43)% 1.76% Class C 0.00% 1.00% 0.61% 0.58% 2.19% (0.43)% 1.76% Class M 0.00% 0.50% 0.61% 0.58% 1.69% (0.43)% 1.26% Class R 0.00% 0.50% 0.61% 0.58% 1.69% (0.43)% 1.26% Class Y 0.00% N/A 0.61% 0.58% 1.19% (0.43)% 0.76% * Applies only to certain redemptions of shares bought with no initial sales charge. ** This charge is phased out over six years. *** This charge is eliminated after one year. Restated to reflect current fees resulting from a change to the fund’s investor servicing arrangements effective September 1, 2016. @ Restated to reflect (1) current fees resulting from a change in the fund’s and the underlying funds’ investor servicing arrangements; and (2) investment by the fund in class G shares of Putnam Government Money Market Fund and class P shares of the other underlying funds. # Reflects Putnam Investment Management, LLC’s contractual obligation to limit certain fund expenses through 11/30/16. This obligation may be modified or discontinued only with approval of the Board of Trustees. Example The following hypothetical example is intended to help you compare the cost of investing in the fund with the cost of investing in other funds. It assumes that you invest $10,000 in the fund for the time periods indicated and then, except as indicated, redeem all your shares at the end of those periods. It assumes a 5% return on your investment each year and that the fund’s operating expenses remain the same. Only the first year of each period in the example takes into account the expense reimbursement described above. Your actual costs may be higher or lower. Share class 1 year 3 years 5 years 10 years Class A $499 $797 $1,116 $2,020 Class B $679 $944 $1,335 $2,300 Class B (no redemption) $179 $644 $1,135 $2,300 Class C $279 $644 $1,135 $2,490 Class C (no redemption) $179 $644 $1,135 $2,490 Class M $449 $800 $1,174 $2,223 Class R $128 $491 $877 $1,962 Class Y $78 $335 $613 $1,405 Effective September 1, 2016, Putnam Government Money Market Fund will replace Putnam Money Market Fund as an underlying fund for all Putnam RetirementReady Funds. As a result, the following changes to the prospectus are effective September 1, 2016: 1. All references to Putnam Money Market Fund are removed and replaced with references to Putnam Government Money Market Fund. 2. The sub-section Putnam Money Market Fund in the section What are the funds’ and each underlying fund’s main investment strategies and related risks? is deleted in its entirety and replaced with the following: Putnam Government Money Market Fund Goal Putnam Government Money Market Fund seeks as high a rate of current income as Putnam Investment Management, LLC believes is consistent with preservation of capital and maintenance of liquidity. Investments We invest at least 99.5 percent of the fund’s total assets in cash, U.S. government securities and repurchase agreements that are fully collateralized by U.S. government securities or cash. We invest mainly in debt securities that are obligations of the U.S. government, its agencies and instrumentalities and accordingly are backed by the full faith and credit of the United States ( e.g., U.S. Treasury bills) or by the credit of a federal agency or government-sponsored entity ( e.g., Fannie Mae and Freddie Mac mortgage-backed bonds). The U.S. government securities in which we invest may also include variable and floating rate instruments and when-issued and delayed delivery securities (i.e., payment or delivery of the securities occurs at a future date for a predetermined price). Under normal circumstances, we invest at least 80% of the fund’s net assets in U.S. government securities and repurchase agreements that are fully collateralized by U.S. government securities. This policy may be changed only after 60 days’ notice to shareholders. The securities purchased by the fund are subject to quality, maturity, diversification and other requirements pursuant to rules promulgated by the Securities and Exchange Commission. We may consider, among other factors, credit and interest rate risks, as well as general market conditions, when deciding whether to buy or sell investments. Risks You could lose money by investing in the fund. Although the fund seeks to preserve the value of your investment at $1.00 per share, there is no guarantee that the fund will be able to do so. An investment in the fund is not insured or guaranteed by the Federal Deposit Insurance Corporation or any other government agency. The fund’s sponsor has no legal obligation to provide financial support to the fund, and you should not expect that the sponsor will provide financial support to the fund at any time. The values of money market investments usually rise and fall in response to changes in interest rates. Interest rate risk is generally lowest for investments with short maturities (a significant part of the fund’s investments). Although the fund only buys high quality investments, investments backed by a letter of credit carry the risk that the provider of the letter of credit will not be able to fulfill its obligations to the issuer. Changes in the financial condition of an issuer or counterparty, changes in specific economic or political conditions that affect a particular type of issuer, and changes in general economic or political conditions can increase the risk of default by an issuer or counterparty, which can affect a security’s or instrument’s credit quality or value. Certain securities in which the fund may invest, including securities issued by certain U.S. government agencies and U.S. govern- ment sponsored enterprises, are not guaranteed by the U.S. government or supported by the full faith and credit of the United States. Mortgage-backed investments carry the risk that they may increase in value less when interest rates decline and decline in value more when interest rates rise. We may have to invest the proceeds from prepaid investments, including mortgage- and asset-backed investments, in other investments with less attractive terms and yields. Additional information about each of these risks is included below. 3. The last paragraph under Credit risk in the sub-section Fixed-income investments in the section What are the funds’ and each underlying fund’s main investment strategies and related risks? is deleted in its entirety and replaced with the following: U.S. government investments generally have lower credit risk but are not completely free of credit risk. U.S. government securities that are not backed by the full faith and credit of the United States, such as federal agency bonds, are subject to higher credit risk. 4. The paragraph Focus of Investments (Putnam Money Market Fund only) in the subsection Fixed - income investments in the section What are the funds’ and each underlying fund’s main investment strategies and related risks? is deleted in its entirety. 5. The following is added at the beginning of the first paragraph under Prepayment risk in the sub-section Fixed-income investments in the section What are the funds’ and each underlying fund’s main investment strategies and related risks? : For all but Putnam Government Money Market Fund. 6. The following is added after the second paragraph under Prepayment risk in the sub-section Fixed-income investments in the section What are the funds’ and each underlying fund’s main investment strategies and related risks? : For Putnam Government Money Market Fund. Traditional debt investments typically pay a fixed rate of interest until maturity, when the entire principal amount is due. In contrast, securitized debt instruments, including mortgage-backed investments, typically allow for prepayment of principal without penalty. If an issuer prepays a loan or other debt instrument, we might have to reinvest the proceeds in an investment that may have lower yields than the yield on the prepaid investment or might not be able to take advantage of potential gains from increases in the credit quality of the issuer. 7. The last paragraph under the sub-section Foreign investments in the section What are the funds’ and each underlying fund’s main investment strategies and related risks? is deleted in its entirety. 8. The following is added as a new bullet point above the bullet point Market risk in the section What are the funds’ and each underlying fund’s main investment strategies and related risks? : • When-issued and delayed delivery securities risk (Putnam Government Money Market Fund only). The fund may purchase or sell a security at a future date for a predetermined price. The market value of the securities may change before delivery. 302106 8/16
